

SIXTH AMENDMENT TO LEASE
THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 18th
day of October, 2018 (the “Sixth Amendment Execution Date”), by and between
BMR-201 ELLIOTT AVENUE LLC, a Delaware limited liability company (“Landlord”),
and OMEROS CORPORATION, a Washington corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
January 27, 2012 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of November 5, 2012, that certain Second Amendment
to Lease dated as of November 16, 2012, that certain Third Amendment to Lease
dated as of October 16, 2013 (the “Third Amendment”), that certain Fourth
Amendment to Lease dated as of September 8, 2015 and that certain Fifth
Amendment to Lease dated as of September 1, 2016 (collectively, and as the same
may have been further amended, amended and restated, supplemented or modified
from time to time, the “Existing Lease”), whereby Tenant leases certain premises
(the “Existing Premises”) from Landlord at 201 Elliott Avenue West in Seattle,
Washington (the “Building”);
B.WHEREAS, Landlord and Tenant desire to expand the Existing Premises to include
(i) that certain space containing approximately ten thousand thirty-four
(10,034) square feet of Rentable Area and located on the second floor of the
Building (as more particularly described on Exhibit A-1 attached hereto, the
“Second Floor Additional Premises”), and (ii) that certain space containing
approximately sixteen thousand three hundred seventy-four (16,374) square feet
of Rentable Area and located on the third floor of the Building (as more
particularly described on Exhibit A-2 attached hereto, the “Third Floor
Additional Premises,” and, together with the Second Floor Additional Premises,
the “Additional Premises”); and
C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the date hereof, the term “Lease,” as used
in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.
2.Second Floor Additional Premises. Effective as of the Second Floor Additional
Premises Commencement Date (as defined below), Landlord hereby leases to Tenant,
and Tenant hereby leases from Landlord, the Second Floor Additional Premises for
use by Tenant in accordance


1



--------------------------------------------------------------------------------




with the Permitted Use and in accordance with all other terms and conditions of
the Lease. From and after the Second Floor Additional Premises Commencement
Date, the term “Premises” as used in the Lease shall include the Second Floor
Additional Premises.
2.1    Second Floor Additional Premises Term. The Term of the Lease with respect
to the Second Floor Additional Premises (as the same may be earlier terminated
in accordance with the Lease, the “Second Floor Additional Premises Term”) shall
commence on the Second Floor Additional Premises Commencement Date and shall
thereafter be coterminous with the Term for the Existing Premises, such that the
Term with respect to the entire Premises (including both the Existing Premises
and the Second Floor Additional Premises) shall expire on the Term Expiration
Date.
2.2    Condition of Second Floor Additional Premises. Tenant acknowledges that
(a) it is familiar with the condition of the Second Floor Additional Premises
and agrees to take the same in its condition “as is” as of the Second Floor
Additional Premises Commencement Date, (b) neither Landlord nor any agent of
Landlord has made (and neither Landlord nor any agent of Landlord hereby makes)
any representation or warranty of any kind whatsoever, express or implied,
regarding the Second Floor Additional Premises, including (without limitation)
any representation or warranty with respect to the condition of Second Floor
Additional Premises or with respect to the suitability of the Second Floor
Additional Premises for the conduct of Tenant’s business and (c) Landlord shall
have no obligation to alter, repair or otherwise prepare the Second Floor
Additional Premises for Tenant’s occupancy or to pay for any improvements to the
Second Floor Additional Premises, except for performance of the Second Floor
Additional Premises Tenant Improvements (as defined below) and payment of the
Second Floor Additional Premises Base TI Allowance (as defined below) and, if
properly requested by Tenant pursuant to this Article, the Second Floor
Additional Premises Amortized TI Allowance (as defined below) in accordance with
this Amendment and the Second Floor Additional Premises Work Letter (as defined
below). Notwithstanding anything to the contrary in this Amendment, Landlord
shall deliver the Second Floor Additional Premises to Tenant (y) in compliance
with all Applicable Laws, and (z) with the HVAC, electrical and plumbing systems
serving the Second Floor Additional Premises (the “Second Floor Building
Systems”) in good working order (such obligation as set forth in (y) and (z),
“Landlord’s Second Floor Delivery Obligation”). Tenant’s taking possession of
the Second Floor Additional Premises shall, except as otherwise agreed to in
writing by Landlord and Tenant, conclusively establish that the Second Floor
Additional Premises, the Building and the Project were at such time in good,
sanitary and satisfactory condition and repair and that Landlord’s Second Floor
Delivery Obligation was satisfied; provided that, if Landlord fails to satisfy
Landlord’s Second Floor Delivery Obligation (a “Second Floor Delivery
Shortfall”), then Tenant may, as its sole and exclusive remedy, deliver notice
of such failure to Landlord detailing the nature of such failure (a “Second
Floor Shortfall Notice”); provided, further, that any Second Floor Shortfall
Notice must be received by Landlord no later than the date (the “Second Floor
Shortfall Notice Deadline”) that is one hundred twenty (120) days after the
Second Floor Additional Premises Commencement Date. In the event that Landlord
receives a Second Floor Shortfall Notice on or before the Second Floor Shortfall
Notice Deadline, Landlord shall, at Landlord’s expense, promptly remedy the
Second Floor Delivery Shortfall. Landlord shall not have any obligations or
liabilities in connection with a failure to satisfy Landlord’s Second Floor
Delivery Obligation except to the extent such failure


2



--------------------------------------------------------------------------------




is identified by Tenant in a Second Floor Shortfall Notice delivered to Landlord
on or before the Second Floor Shortfall Notice Deadline and such failure is not
due to any act or omission of Tenant, Tenant’s contractors or subcontractors, or
any of their respective employees, agents or invitees.
2.3    Second Floor Additional Premises Base Rent. Commencing as of the Second
Floor Additional Premises Commencement Date, Base Rent for the Second Floor
Additional Premises shall equal Fifty-Five and 16/100 Dollars ($55.16) per
square foot of Rentable Area per year and shall be subject to an annual upward
adjustment of two point three percent (2.3%) of the then-current Base Rent (with
the first such adjustment becoming effective commencing on November 16, 2019,
and subsequent adjustments becoming effective on every successive annual
anniversary of November 16 for so long as the Lease continues in effect),
subject to increase pursuant to Section 2.6.5 below.
2.4    Second Floor Additional Premises Base Rent Abatement. Tenant’s
obligations with respect to Base Rent as to the Second Floor Additional Premises
payable by Tenant pursuant to Section 2.3 only (and not with respect to the Base
Rent payable by Tenant on the Second Floor Additional Premises pursuant to
Section 2.6.5 below) shall be subject to abatement for the first three (3)
months of the Second Floor Additional Premises Term (the “Second Floor
Additional Premises Base Rent Abatement”); provided, however, that Tenant shall
not be entitled to any portion of the Second Floor Additional Premises Base Rent
Abatement accruing during a period of time in which Tenant is in Default under
the Lease. Upon the occurrence of a Default, Tenant shall immediately be
obligated to commence paying Base Rent for the Second Floor Additional Premises
in full until such time that the Default has been cured. For the avoidance of
doubt, the time period for which the Second Floor Additional Premises Base Rent
Abatement applies shall not be extended as a result of any Default period during
which Tenant is not entitled to such Second Floor Additional Premises Base Rent
Abatement. Tenant acknowledges and agrees that the Second Floor Additional
Premises Base Rent Abatement has been granted to Tenant as additional
consideration for entering into this Amendment and for agreeing to pay the Rent
and perform all of the obligations of Tenant under the Lease. The Second Floor
Additional Premises Base Rent Abatement shall not work to abate or reduce
Tenant’s obligations under the Lease with respect to Base Rent payable by Tenant
pursuant to Section 2.6.5 below or with respect to Additional Rent (including,
without limitation, Tenant’s obligations with respect to Operating Expenses and
the Property Management Fee). For avoidance of doubt, for the first three (3)
months of the Second Floor Additional Premises Term, the Property Management Fee
with respect to the Second Floor Additional Premises shall be calculated as if
Tenant were paying full Base Rent for the Second Floor Additional Premises
without taking into account the Second Floor Additional Premises Base Rent
Abatement.
2.5    Second Floor Additional Premises Pro Rata Share. Tenant’s Pro Rata Share
of the Project with respect to the Second Floor Additional Premises shall be six
and sixty-four hundredths percent (6.64%). Commencing as of the Second Floor
Additional Premises Commencement Date, Tenant’s Pro Rata Share of the Project
shall be increased to include such amount.
2.6    Second Floor Additional Premises Tenant Improvements. Landlord shall use
commercially reasonable efforts to tender possession of the Second Floor
Additional Premises to


3



--------------------------------------------------------------------------------




Tenant on or before the date that is forty-seven (47) weeks after the Sixth
Amendment Execution Date (the “Estimated Second Floor Additional Premises
Commencement Date”), with the work (the “Second Floor Additional Premises Tenant
Improvements”) required of Landlord described in the Second Floor Additional
Premises Work Letter attached hereto as Exhibit B-1 (the “Second Floor
Additional Premises Work Letter”) Substantially Complete (as defined below).
Tenant agrees that in the event such work is not Substantially Complete on or
before the Estimated Second Floor Additional Premises Commencement Date for any
reason, then (a) neither this Amendment nor Tenant’s lease of the Second Floor
Additional Premises shall be void or voidable, and (b) Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom. With respect to the
Second Floor Additional Premises Tenant Improvements, the term “Substantially
Complete” or “Substantial Completion” means that the Second Floor Additional
Premises Tenant Improvements are substantially complete in accordance with the
Second Floor Additional Premises Approved Plans (as defined in the Second Floor
Additional Premises Work Letter), except for minor punch list items (which items
Landlord shall use commercially reasonable efforts to complete within thirty
(30) days). Notwithstanding anything in this Amendment (including the Second
Floor Additional Premises Work Letter) to the contrary, Landlord’s obligation to
timely achieve Substantial Completion with respect to the Second Floor
Additional Premises Tenant Improvements shall be subject to extension on a
day-for-day basis as a result of Force Majeure. If Substantial Completion of the
Second Floor Additional Premises Tenant Improvements has not occurred by the
date that is sixty (60) days after the Estimated Second Floor Additional
Premises Commencement Date (the “Second Floor Additional Premises Outside
Date”), then Tenant shall be entitled to receive one (1) day of Base Rent
abatement with respect to the Second Floor Additional Premises only (and not
with respect to any other Base Rent payable by Tenant under the Existing Lease
or this Amendment) for each day thereafter that Substantial Completion of the
Second Floor Additional Premises Tenant Improvements has not occurred; provided,
however, that the Second Floor Additional Premises Outside Date shall be subject
to extension on a day-for-day basis as a result of (m) Force Majeure and (n) any
Second Floor Additional Premises Tenant Delays (as defined below). In the event
that Tenant is entitled to such Base Rent abatement, such Base Rent abatement
shall be applied to Tenant’s obligations to pay Base Rent with respect to the
Second Floor Additional Premises commencing on the actual Second Floor
Additional Premises Commencement Date.
2.6.1    The “Second Floor Additional Premises Commencement Date” shall be the
day Landlord tenders possession of the Second Floor Additional Premises to
Tenant with the Second Floor Additional Premises Tenant Improvements
Substantially Complete. If Substantial Completion of the Second Floor Additional
Premises Tenant Improvements is delayed by any action or inaction of Tenant (any
such delay, a “Second Floor Additional Premises Tenant Delay”), then the Second
Floor Additional Premises Commencement Date shall be the date that the Second
Floor Additional Premises Commencement Date would have occurred but for such
Second Floor Additional Premises Tenant Delay. Landlord shall endeavor to notify
Tenant upon becoming aware of any actual or suspected Second Floor Additional
Premises Tenant Delay. Tenant shall execute and deliver to Landlord written
acknowledgment of the actual Second Floor Additional Premises Commencement Date
within ten (10) days after Tenant takes occupancy of the Second Floor Additional
Premises, in the form attached as Exhibit C-1 hereto. Failure to execute and
deliver such acknowledgment, however, shall not affect the Second Floor
Additional Premises Commencement Date or Landlord’s or Tenant’s liability
hereunder. Failure by Tenant to obtain


4



--------------------------------------------------------------------------------




validation by any medical review board or other similar governmental licensing
of the Second Floor Additional Premises required for the Permitted Use by Tenant
shall not serve to extend the Second Floor Additional Premises Commencement
Date.
2.6.2    In the event that Landlord permits (in Landlord’s sole and absolute
discretion) Tenant to enter upon the Second Floor Additional Premises prior to
the Second Floor Additional Premises Commencement Date for the purpose of
installing improvements or the placement of personal property, Tenant shall
furnish to Landlord evidence satisfactory to Landlord in advance that insurance
coverages required of Tenant under the provisions of Article 23 of the Original
Lease are in effect with respect to the Second Floor Additional Premises, and
such entry shall be subject to all the terms and conditions of the Lease; and
provided, further, that if the Second Floor Additional Premises Commencement
Date is delayed due to such early access, then the Second Floor Additional
Premises Commencement Date shall be the date that the Second Floor Additional
Premises Commencement Date would have occurred but for such delay.
2.6.3    Landlord shall cause the Second Floor Additional Premises Tenant
Improvements to be constructed in the Second Floor Additional Premises pursuant
to the Second Floor Additional Premises Work Letter at a cost to Landlord not to
exceed (a) One Million Two Hundred Fifty-Four Thousand Two Hundred Fifty Dollars
($1,254,250) (the “Second Floor Additional Premises Base TI Allowance”), plus
(b) if properly requested by Tenant pursuant to this Article, One Million Seven
Hundred Fifty Thousand Thirty-Five and 72/100 Dollars ($1,750,035.72) (the
“Second Floor Additional Premises Amortized TI Allowance”), for a total of Three
Million Four Thousand Two Hundred Eighty-Five and 72/100 Dollars
($3,004,285.72), provided that the foregoing amounts shall be subject to
adjustment pursuant to Section 2.6.7 and Section 3.5.7. The Second Floor
Additional Premises Base TI Allowance and the Second Floor Additional Premises
Amortized TI Allowance (if properly requested by Tenant pursuant to this
Article), shall be referred to herein collectively as the “Second Floor
Additional Premises TI Allowance.” The Second Floor Additional Premises TI
Allowance may be applied to the costs of (m) construction, (n) project
management by Landlord (which fee shall equal two point five percent (2.5%) of
the cost of the Second Floor Additional Premises Tenant Improvements, including
the Second Floor Additional Premises Base TI Allowance and, if properly
requested by Tenant, the Second Floor Additional Premises Amortized TI Allowance
(the “Second Floor Project Management Fee”), provided that other than the Second
Floor Project Management Fee, there shall be no other fee or charge owing by
Tenant for any project or construction management conducted by Landlord or any
third party engaged by Landlord with respect to the Second Floor Additional
Premises Tenant Improvements), (o) commissioning of mechanical, electrical and
plumbing systems by a licensed, qualified commissioning agent hired by Landlord,
and review of such party’s commissioning report by a licensed, qualified
commissioning agent hired by Tenant, (p) space planning, architect, engineering
and other related services performed by third parties unaffiliated with Tenant,
(q) building permits and other taxes, fees, charges and levies by Governmental
Authorities for permits or for inspections of the Second Floor Additional
Premises Tenant Improvements, and (r) costs and expenses for labor, material,
equipment and fixtures (collectively, the “Second Floor Additional Premises
Construction Costs”). In no event shall the Second Floor Additional Premises TI
Allowance be used for (w) payments to Tenant or any affiliates of Tenant, (x)
the purchase of any furniture, personal property or other non-building system
equipment, (y) costs arising from any


5



--------------------------------------------------------------------------------




default by Tenant of its obligations under the Lease or (z) costs that are
recoverable by Tenant from a third party (e.g., insurers, warrantors, or
tortfeasors); provided, however, that Tenant shall be permitted to apply up to
Five Hundred Thousand Dollars ($500,000) of the Second Floor Additional Premises
Amortized TI Allowance (the “Second Floor FF&E Allowance Cap”) to the cost of
furniture, fixtures and equipment for the Second Floor Additional Premises. For
the avoidance of doubt, Tenant is not required to take any portion of the Second
Floor Additional Premises Amortized TI Allowance and may elect to take all or a
portion of the Second Floor Additional Premises Amortized TI Allowance, subject
to and in accordance with the terms of this Article.
2.6.4    Tenant shall have until the date that is twelve (12) months after the
Final Commencement Date (the “TI Deadline”) to expend the unused portion of the
Second Floor Additional Premises TI Allowance, after which date Landlord’s
obligation to fund any such costs shall expire. In no event shall any unused
Second Floor Additional Premises TI Allowance entitle Tenant to a credit against
Rent payable under the Lease.
2.6.5    Base Rent with respect to the Second Floor Additional Premises shall be
increased to include the amount of the Second Floor Additional Premises
Amortized TI Allowance disbursed by Landlord in accordance with this Amendment
at a rate of eight percent (8%) annually amortized over a six (6) year period
commencing on the Final Commencement Date (as defined below). The amount by
which Base Rent for the Second Floor Additional Premises shall be increased
shall be determined as of the Final Commencement Date and Base Rent for the
Second Floor Additional Premises shall be increased accordingly and incorporated
into the blended Base Rent for the Additional Premises calculated by Landlord in
accordance with Section 4. If such determination does not reflect use by Tenant
of all of the Second Floor Additional Premises Amortized TI Allowance and Tenant
elects to use additional amounts of the Second Floor Additional Premises
Amortized TI Allowance prior to the TI Deadline, then Base Rent for the Second
Floor Additional Premises shall be determined again as of the TI Deadline and
incorporated into the blended Base Rent for the Additional Premises calculated
by Landlord in accordance with Section 4, with Tenant paying (on the next
succeeding day that Base Rent is due under the Lease (the “TI True-Up Date”))
any underpayment of the further adjusted Base Rent for the period beginning on
the Final Commencement Date and ending on the TI True-Up Date. For purposes of
this Amendment, the “Final Commencement Date” shall mean the date that is the
later to occur of (a) the Second Floor Additional Premises Commencement Date and
(b) the Third Floor Additional Premises Commencement Date (as defined below).
2.6.6    Landlord shall not be obligated to expend any portion of the Second
Floor Additional Premises Amortized TI Allowance until Landlord shall have
received from Tenant a letter in the form attached as Exhibit D-1 hereto
executed by an authorized officer of Tenant.
2.6.7    Tenant shall be entitled to apply any unused and unapplied portion of
the Second Floor Additional Premises Base TI Allowance and, if properly
requested by Tenant pursuant to this Article, any unused and unapplied portion
of the Second Floor Additional Premises Amortized TI Allowance, toward the Third
Floor Additional Premises Construction Costs (as defined below), provided that
(a) Tenant provides Landlord with written notice of such request, (b) the Second
Floor Additional Premises Base TI Allowance shall be deemed to be reduced, and
the


6



--------------------------------------------------------------------------------




Third Floor Additional Premises Base TI Allowance (as defined below) shall be
deemed to be increased, by the amount of the Second Floor Additional Premises
Base TI Allowance used towards the Third Floor Additional Premises Construction
Costs on a dollar-for-dollar basis, (c) the Second Floor Additional Premises
Amortized TI Allowance shall be deemed to be reduced, and the Third Floor
Additional Premises Amortized TI Allowance (as defined below) shall be deemed to
be increased, by the amount of the Second Floor Additional Premises Amortized TI
Allowance used towards the Third Floor Additional Premises Construction Costs on
a dollar-for-dollar basis, (d) in no event shall Tenant be permitted to apply
more than One Million Dollars ($1,000,000) of the Additional Premises Amortized
TI Allowance (as defined below) to the cost of furniture, fixtures and equipment
for the Additional Premises; and (e) in no event shall Landlord be obligated to
expend more than the aggregate amount of (i) the Second Floor Additional
Premises Base TI Allowance, plus (ii) the Third Floor Additional Premises Base
TI Allowance, plus (iii) if properly requested by Tenant pursuant to this
Article, the Second Floor Additional Premises Amortized TI Allowance, plus (iv)
if properly requested by Tenant pursuant to Article 3, the Third Floor
Additional Premises Amortized TI Allowance, for a total amount of Six Million
Seven Hundred Seventy-Nine Thousand Eighty-Five and 72/100 Dollars
($6,779,085.72) (collectively, the “Additional Premises TI Allowance”), toward
the cost of the Second Floor Additional Premises Tenant Improvements and the
Third Floor Additional Premises Tenant Improvements, in the aggregate.
3.Third Floor Additional Premises. Effective as of the Third Floor Additional
Premises Commencement Date (as defined below), Landlord hereby leases to Tenant,
and Tenant hereby leases from Landlord, the Third Floor Additional Premises for
use by Tenant in accordance with the Permitted Use and in accordance with all
other terms and conditions of the Lease. From and after the Third Floor
Additional Premises Commencement Date, the term “Premises” as used in the Lease
shall include the Third Floor Additional Premises.
3.1    Third Floor Additional Premises Term. The Term of the Lease with respect
to the Third Floor Additional Premises (as the same may be earlier terminated in
accordance with the Lease, the “Third Floor Additional Premises Term”) shall
commence on the Third Floor Additional Premises Commencement Date and shall
thereafter be coterminous with the Term for the Existing Premises, such that the
Term with respect to the entire Premises (including both the Existing Premises
and the Third Floor Additional Premises) shall expire on the Term Expiration
Date.
3.2    Condition of Third Floor Additional Premises. Tenant acknowledges that
(a) it is familiar with the condition of the Third Floor Additional Premises and
agrees to take the same in its condition “as is” as of the Third Floor
Additional Premises Commencement Date, (b) neither Landlord nor any agent of
Landlord has made (and neither Landlord nor any agent of Landlord hereby makes)
any representation or warranty of any kind whatsoever, express or implied,
regarding the Third Floor Additional Premises, including (without limitation)
any representation or warranty with respect to the condition of Third Floor
Additional Premises or with respect to the suitability of the Third Floor
Additional Premises for the conduct of Tenant’s business and (c) Landlord shall
have no obligation to alter, repair or otherwise prepare the Third Floor
Additional Premises for Tenant’s occupancy or to pay for any improvements to the
Third Floor Additional Premises, except for performance of the Third Floor
Additional Premises Tenant Improvements (as


7



--------------------------------------------------------------------------------




defined below) and payment of the Third Floor Additional Premises Base TI
Allowance (as defined below) and, if properly requested by Tenant pursuant to
this Article, the Third Floor Additional Premises Amortized TI Allowance in
accordance with this Amendment and the Third Floor Additional Premises Work
Letter (as defined below). Notwithstanding anything to the contrary in this
Amendment, Landlord shall deliver the Third Floor Additional Premises to Tenant
(y) in compliance with all Applicable Laws, and (z) with the HVAC, electrical
and plumbing systems serving the Third Floor Additional Premises (the “Third
Floor Building Systems”) in good working order (such obligation as set forth in
(y) and (z), “Landlord’s Third Floor Delivery Obligation”). Tenant’s taking
possession of the Third Floor Additional Premises shall, except as otherwise
agreed to in writing by Landlord and Tenant, conclusively establish that the
Third Floor Additional Premises, the Building and the Project were at such time
in good, sanitary and satisfactory condition and repair and that Landlord’s
Third Floor Delivery Obligation was satisfied; provided that, if Landlord fails
to satisfy Landlord’s Third Floor Delivery Obligation (a “Third Floor Delivery
Shortfall”), then Tenant may, as its sole and exclusive remedy, deliver notice
of such failure to Landlord detailing the nature of such failure (a “Third Floor
Shortfall Notice”); provided, further, that any Third Floor Shortfall Notice
must be received by Landlord no later than the date (the “Third Floor Shortfall
Notice Deadline”) that is one hundred twenty (120) days after the Third Floor
Additional Premises Commencement Date. In the event that Landlord receives a
Third Floor Shortfall Notice on or before the Third Floor Shortfall Notice
Deadline, Landlord shall, at Landlord’s expense, promptly remedy the Third Floor
Delivery Shortfall. Landlord shall not have any obligations or liabilities in
connection with a failure to satisfy Landlord’s Third Floor Delivery Obligation
except to the extent such failure is identified by Tenant in a Third Floor
Shortfall Notice delivered to Landlord on or before the Third Floor Shortfall
Notice Deadline and such failure is not due to any act or omission of Tenant,
Tenant’s contractors or subcontractors, or any of their respective employees,
agents or invitees.
3.3    Third Floor Additional Premises Base Rent. Commencing as of the Third
Floor Additional Premises Commencement Date, Base Rent for the Third Floor
Additional Premises shall equal Thirty-Five Dollars ($35.00) per square foot of
Rentable Area per year and shall be subject to an annual upward adjustment of
two point three percent (2.3%) of the then-current Base Rent (with the first
such adjustment becoming effective commencing on November 16, 2019, and
subsequent adjustments becoming effective on every successive annual anniversary
of November 16 for so long as the Lease continues in effect), subject to
increase pursuant to Section 3.5.5 below.
3.4    Third Floor Additional Premises Pro Rata Share. Tenant’s Pro Rata Share
of the Project with respect to the Third Floor Additional Premises shall be ten
and eighty-three hundredths percent (10.83%). Commencing as of the Third Floor
Additional Premises Commencement Date, Tenant’s Pro Rata Share of the Project
shall be increased to include such amount.
3.5    Third Floor Additional Premises Tenant Improvements. Landlord shall use
commercially reasonable efforts to tender possession of the Third Floor
Additional Premises to Tenant on or before the date that is forty-one (41) weeks
after the Sixth Amendment Execution Date (the “Estimated Third Floor Additional
Premises Commencement Date”), with the work (the “Third Floor Additional
Premises Tenant Improvements”) required of Landlord described in the Third


8



--------------------------------------------------------------------------------




Floor Additional Premises Work Letter attached hereto as Exhibit B-2 (the “Third
Floor Additional Premises Work Letter”) Substantially Complete (as defined
below). Tenant agrees that in the event such work is not Substantially Complete
on or before the Estimated Third Floor Additional Premises Commencement Date for
any reason, then (a) neither this Amendment nor Tenant’s lease of the Third
Floor Additional Premises shall be void or voidable, and (b) Landlord shall not
be liable to Tenant for any loss or damage resulting therefrom. With respect to
the Third Floor Additional Premises Tenant Improvements, the term “Substantially
Complete” or “Substantial Completion” means that the Third Floor Additional
Premises Tenant Improvements are substantially complete in accordance with the
Third Floor Additional Premises Approved Plans (as defined in the Third Floor
Additional Premises Work Letter), except for minor punch list items (which items
Landlord shall use commercially reasonable efforts to complete within thirty
(30) days). Notwithstanding anything in this Amendment (including the Third
Floor Additional Premises Work Letter) to the contrary, Landlord’s obligation to
timely achieve Substantial Completion with respect to the Third Floor Additional
Premises Tenant Improvements shall be subject to extension on a day-for-day
basis as a result of Force Majeure. If Substantial Completion of the Third Floor
Additional Premises Tenant Improvements has not occurred by the date that is
sixty (60) days after the Estimated Third Floor Additional Premises Commencement
Date (the “Third Floor Additional Premises Outside Date”), then Tenant shall be
entitled to receive one (1) day of Base Rent abatement with respect to the Third
Floor Additional Premises only (and not with respect to any other Base Rent
payable by Tenant under the Existing Lease or this Amendment) for each day
thereafter that Substantial Completion of the Third Floor Additional Premises
Tenant Improvements has not occurred; provided, however, that the Third Floor
Additional Premises Outside Date shall be subject to extension on a day-for-day
basis as a result of (m) Force Majeure and (n) any Third Floor Additional
Premises Tenant Delays (as defined below). In the event that Tenant is entitled
to such Base Rent abatement, such Base Rent abatement shall be applied to
Tenant’s obligations to pay Base Rent with respect to the Third Floor Additional
Premises commencing on the actual Third Floor Additional Premises Commencement
Date.
3.5.1    The “Third Floor Additional Premises Commencement Date” shall be the
day Landlord tenders possession of the Third Floor Additional Premises to Tenant
with the Third Floor Additional Premises Tenant Improvements Substantially
Complete. If Substantial Completion of the Third Floor Additional Premises
Tenant Improvements is delayed by any action or inaction of Tenant (any such
delay, a “Third Floor Additional Premises Tenant Delay”), then the Third Floor
Additional Premises Commencement Date shall be the date that the Third Floor
Additional Premises Commencement Date would have occurred but for such Third
Floor Additional Premises Tenant Delay. Landlord shall endeavor to notify Tenant
upon becoming aware of any actual or suspected Third Floor Additional Premises
Tenant Delay. Tenant shall execute and deliver to Landlord written
acknowledgment of the actual Third Floor Additional Premises Commencement Date
within ten (10) days after Tenant takes occupancy of the Third Floor Additional
Premises, in the form attached as Exhibit C-2 hereto. Failure to execute and
deliver such acknowledgment, however, shall not affect the Third Floor
Additional Premises Commencement Date or Landlord’s or Tenant’s liability
hereunder. Failure by Tenant to obtain validation by any medical review board or
other similar governmental licensing of the Third Floor Additional Premises
required for the Permitted Use by Tenant shall not serve to extend the Third
Floor Additional Premises Commencement Date.


9



--------------------------------------------------------------------------------




3.5.2    In the event that Landlord permits (in Landlord’s sole and absolute
discretion) Tenant to enter upon the Third Floor Additional Premises prior to
the Third Floor Additional Premises Commencement Date for the purpose of
installing improvements or the placement of personal property, Tenant shall
furnish to Landlord evidence satisfactory to Landlord in advance that insurance
coverages required of Tenant under the provisions of Article 23 of the Original
Lease are in effect with respect to the Third Floor Additional Premises, and
such entry shall be subject to all the terms and conditions of the Lease; and
provided, further, that if the Third Floor Additional Premises Commencement Date
is delayed due to such early access, then the Third Floor Additional Premises
Commencement Date shall be the date that the Third Floor Additional Premises
Commencement Date would have occurred but for such delay.
3.5.3    Landlord shall cause the Third Floor Additional Premises Tenant
Improvements to be constructed in the Third Floor Additional Premises pursuant
to the Third Floor Additional Premises Work Letter at a cost to Landlord not to
exceed (a) Three Million Two Hundred Seventy-Four Thousand Eight Hundred Dollars
($3,274,800) (the “Third Floor Additional Premises Base TI Allowance”), plus (b)
if properly requested by Tenant pursuant to this Article, Five Hundred Thousand
Dollars ($500,000) (the “Third Floor Additional Premises Amortized TI
Allowance”), for a total of Three Million Seven Hundred Seventy-Four Thousand
Eight Hundred Dollars ($3,774,800)), provided that the foregoing amounts shall
be subject to adjustment pursuant to Section 2.6.7 and Section 3.5.7. The Third
Floor Additional Premises Base TI Allowance and the Third Floor Additional
Premises Amortized TI Allowance (if properly requested by Tenant pursuant to
this Article), shall be referred to herein collectively as the “Third Floor
Additional Premises TI Allowance.” The Third Floor Additional Premises TI
Allowance may be applied to the costs of (m) construction, (n) project
management by Landlord (which fee shall equal two point five percent (2.5%) of
the cost of the Third Floor Additional Premises Tenant Improvements, including
the Third Floor Additional Premises Base TI Allowance and, if properly requested
by Tenant, the Third Floor Additional Premises Amortized TI Allowance (the
“Third Floor Project Management Fee”), provided that other than the Third Floor
Project Management Fee, there shall be no other fee or charge owing by Tenant
for any project or construction management conducted by Landlord or any third
party engaged by Landlord with respect to the Third Floor Additional Premises
Tenant Improvements), (o) commissioning of mechanical, electrical and plumbing
systems by a licensed, qualified commissioning agent hired by Landlord, and
review of such party’s commissioning report by a licensed, qualified
commissioning agent hired by Tenant, (p) space planning, architect, engineering
and other related services performed by third parties unaffiliated with Tenant,
(q) building permits and other taxes, fees, charges and levies by Governmental
Authorities for permits or for inspections of the Third Floor Additional
Premises Tenant Improvements, and (r) costs and expenses for labor, material,
equipment and fixtures (collectively, the “Third Floor Additional Premises
Construction Costs”). In no event shall the Third Floor Additional Premises TI
Allowance be used for (w) payments to Tenant or any affiliates of Tenant, (x)
the purchase of any furniture, personal property or other non-building system
equipment, (y) costs arising from any default by Tenant of its obligations under
the Lease or (z) costs that are recoverable by Tenant from a third party (e.g.,
insurers, warrantors, or tortfeasors); provided, however, that Tenant shall be
permitted to apply all or any portion of the Third Floor Additional Premises
Amortized TI Allowance (the “Third Floor FF&E Allowance Cap”) to the cost of
furniture, fixtures and equipment for the Third Floor Additional Premises. For
the avoidance of doubt, Tenant is not required to take any portion


10



--------------------------------------------------------------------------------




of the Third Floor Additional Premises Amortized TI Allowance and may elect to
take all or a portion of the Third Floor Additional Premises Amortized TI
Allowance, subject to and in accordance with the terms of this Article.
3.5.4    Tenant shall have until the TI Deadline to expend the unused portion of
the Third Floor Additional Premises TI Allowance, after which date Landlord’s
obligation to fund any such costs shall expire. In no event shall any unused
Third Floor Additional Premises TI Allowance entitle Tenant to a credit against
Rent payable under the Lease.
3.5.5    Base Rent with respect to the Third Floor Additional Premises shall be
increased to include the amount of the Third Floor Additional Premises Amortized
TI Allowance disbursed by Landlord in accordance with this Amendment at a rate
of eight percent (8%) annually amortized over a six (6) year period commencing
on the Final Commencement Date. The amount by which Base Rent for the Third
Floor Additional Premises shall be increased shall be determined as of the Final
Commencement Date and Base Rent for the Third Floor Additional Premises shall be
increased accordingly and incorporated into the blended Base Rent for the
Additional Premises calculated by Landlord in accordance with Section 4. If such
determination does not reflect use by Tenant of all of the Third Floor
Additional Premises Amortized TI Allowance and Tenant elects to use additional
amounts of the Third Floor Additional Premises Amortized TI Allowance prior to
the TI Deadline, then Base Rent for the Third Floor Additional Premises shall be
determined again as of the TI Deadline and incorporated into the blended Base
Rent for the Additional Premises calculated by Landlord in accordance with
Section 4, with Tenant paying on the TI True-Up Date any underpayment of the
further adjusted Base Rent for the period beginning on the Final Commencement
Date and ending on the TI True-Up Date.
3.5.6    Landlord shall not be obligated to expend any portion of the Third
Floor Additional Premises Amortized TI Allowance until Landlord shall have
received from Tenant a letter in the form attached as Exhibit D-2 hereto
executed by an authorized officer of Tenant. In no event shall any unused Third
Floor Additional Premises TI Allowance entitle Tenant to a credit against Rent
payable under the Lease.
3.5.7    Tenant shall be entitled to apply any unused and unapplied portion of
the Third Floor Additional Premises Base TI Allowance and, if properly requested
by Tenant pursuant to this Article, the Third Floor Additional Premises
Amortized TI Allowance toward the Second Floor Additional Premises Construction
Costs, provided that (a) Tenant provides Landlord with written notice of such
request, (b) the Third Floor Additional Premises Base TI Allowance shall be
deemed to be reduced, and the Second Floor Additional Premises Base TI Allowance
shall be deemed to be increased, by the amount of the Third Floor Additional
Premises Base TI Allowance used towards the Second Floor Additional Premises
Construction Costs on a dollar-for-dollar basis, (c) the Third Floor Additional
Premises Amortized TI Allowance shall be deemed to be reduced, and the Second
Floor Additional Premises Amortized TI Allowance shall be deemed to be
increased, by the amount of the Third Floor Additional Premises Amortized TI
Allowance used towards the Second Floor Additional Premises Construction Costs
on a dollar-for-dollar basis, (d) in no event shall Tenant be permitted to apply
more than One Million Dollars ($1,000,000) of the Additional Premises Amortized
TI Allowance to the cost of furniture, fixtures and equipment for the Additional


11



--------------------------------------------------------------------------------




Premises; and (e) in no event shall Landlord be obligated to expend more than
the Additional Premises TI Allowance toward the cost of the Second Floor
Additional Premises Tenant Improvements and the Third Floor Additional Premises
Tenant Improvements, in the aggregate.
4.Additional Premises Blended Base Rent. The parties acknowledge and agree that
as of the Final Commencement Date, Landlord will establish a single, blended
Base Rent for the Additional Premises, which blended Base Rent shall be the
financial equivalent of the aggregate Base Rent for the Second Floor Additional
Premises and the Third Floor Additional Premises as determined in accordance
with this Amendment. For exemplary purposes, attached hereto as Exhibit E is a
Base Rent chart (the “Additional Premises Base Rent Chart”) reflecting
Landlord’s determination of the blended Base Rent for the Additional Premises
assuming that (a) the Third Floor Additional Premises Commencement Date is May
1, 2019; (b) the Final Commencement Date is June 1, 2019, and (c) Tenant uses
the entire Second Floor Additional Premises Amortized TI Allowance and Third
Floor Additional Premises Amortized TI Allowance (collectively, the “Additional
Premises Amortized TI Allowance”). As of the Final Commencement Date, Landlord
will (a) determine the aggregate amount of Base Rent for the Second Floor
Additional Premises and Third Floor Additional Premises in accordance with
Sections 2.6.5 and 3.5.5, respectively, on a per month basis, and (b) divide
such aggregate amount by the total number of square feet of Rentable Area within
the Second Floor Additional Premises and Third Floor Additional Premises thereby
establishing a single, blended Base Rent for the entire Additional Premises,
which methodology was applied by Landlord in determining the blended Base Rent
reflected on the Additional Premises Base Rent Chart. In the event that Tenant
uses any of the Additional Premises Amortized TI Allowance after the Final
Commencement Date but before the TI Deadline, then Landlord will recalculate the
blended Base Rent again as of the TI Deadline in accordance with the foregoing
provisions and Tenant shall pay any underpayment of Base Rent on the TI True-Up
Date for the period beginning on the Final Commencement Date and ending on the
TI-True-Up Date in accordance with Sections 2.6.5 and 3.5.5 of this Amendment.
The parties shall execute an amendment to the Lease that memorializes the
agreed-upon single, blended Base Rent rate for the entire Additional Premises,
provided that any failure of the parties to execute such amendment shall not
affect the validity of the blended Base Rent for the Additional Premises as
determined by Landlord in accordance with this Amendment.
5.Parking. For purposes of clarification, Tenant’s Pro Rata Share of parking
facilities serving the Building may include parking spaces in the parking garage
at 101 Elliott Avenue West. Landlord agrees to use reasonable efforts to locate
as many of Tenant’s parking spaces as possible within the 201 Elliot Avenue West
parking garage, but in no event less than one hundred (100) parking spaces,
provided Tenant does not release its license to use any portion of Tenant’s Pro
Rata Share of the parking facilities.   As of the Sixth Amendment Execution
Date, Tenant’s Pro Rata Share of the parking facilities is equal to one hundred
five (105) parking spaces (the “Current Allotted Parking Spaces”). As of the
Final Commencement Date, Tenant’s Pro Rata Share of the parking facilities will
be equal to one hundred twenty-four (124) parking spaces (the “Allotted Parking
Spaces”). The cost for each parking space allocated to Tenant shall continue to
be payable by Tenant as set forth in the Lease; provided, however, the parties
agree that the prevailing market rate for the Current Allotted Parking Spaces as
of the Sixth Amendment Execution Date and the Allotted Parking Spaces as of the
Final Commencement Date is equal to Two Hundred Twenty


12



--------------------------------------------------------------------------------




Dollars ($220.00) per parking space, subject to increase by no more than three
percent (3%) per year in accordance with the terms and conditions set forth in
the Lease (the “Allotted Parking Spaces Rate”). Without limiting the foregoing,
in the event that Tenant’s Pro Rata Share of the parking facilities serving the
Building increases after the Sixth Amendment Execution Date as a result of
Tenant’s exercise of one or more rights under the Existing Lease, the Allotted
Parking Spaces Rate shall not be deemed to apply to such additional parking
spaces and the provisions of Section 13.3 of the Original Lease shall govern.
Notwithstanding anything to the contrary, Tenant may elect to increase Tenant’s
Current Allotted Parking Spaces to include up to an additional nineteen (19)
parking spaces (i.e., up to the total number of Allotted Parking Spaces) at any
time, and from time to time, following the Sixth Amendment Execution Date and
prior to the Final Commencement Date, upon giving Landlord thirty (30) days’
prior written notice (the “Parking Notice”), which Parking Notice shall include
the number of additional spaces Tenant desires to add to its Current Allotted
Parking Spaces; provided, however, in no event shall the increased Current
Allotted Parking Spaces exceed the Allotted Parking Spaces. If Tenant elects to
add such parking spaces to Tenant’s Current Allotted Parking Spaces prior to the
Final Commencement Date, then Tenant shall be entitled to use such parking
spaces, and Tenant shall pay the Allotted Parking Spaces Rate for such parking
spaces, commencing on the date that is thirty (30) days after Tenant’s Parking
Notice.
6.Termination Option. Beginning on the date that is six (6) years after the
Final Commencement Date (the “Termination Option Commencement Date”), Tenant
shall have the option to terminate the Lease (except for those terms that, by
their express provisions, survive the expiration or earlier termination thereof)
as to the Additional Premises only (and not as to any other portion of the
Premises) (the “Termination Option”), as of any date occurring on or after the
Termination Option Commencement Date (the “Termination Date”), subject to the
terms, conditions and provisions of this Section.
6.1.    The Termination Option is conditional upon Tenant delivering the
following items to Landlord on or before the date that is twelve (12) months
prior to the Termination Date (such date, the “Exercise Date”): (a) written
notice of Tenant’s election to exercise the Termination Option to terminate the
Lease for the Additional Premises (the “Termination Notice”) and (b) the
Termination Fee (as defined below). If Tenant properly delivers the Termination
Notice and the Termination Fee in accordance with this Article, then the
Termination Date shall be the date that is twelve (12) months following
Landlord’s receipt of the Termination Notice and the Termination Fee. Tenant
shall not be deemed to have exercised the Termination Option unless and until
Tenant has delivered to Landlord both the Termination Notice and the Termination
Fee. Time shall be of the essence as to Tenant’s exercise of the Termination
Option.
6.2    For purposes of this Article, the “Termination Fee” means an amount
calculated as follows: (a) (i) the aggregate amount of Base Rent for the
Additional Premises that would have been payable by Tenant under the Lease from
the Termination Date until the Term Expiration Date, multiplied by (ii) thirteen
percent (13%); plus (b) One Hundred Thousand Dollars ($100,000); plus (c) (i)
the aggregate amount of the unamortized amount of the Second Floor Additional
Premises Base TI Allowance (calculated by amortizing the same at eight percent
(8%)


13



--------------------------------------------------------------------------------




per annum over the time period from the Second Floor Additional Premises
Commencement Date until the Term Expiration Date) and the unamortized balance of
the Third Floor Additional Premises Base TI Allowance (calculated by amortizing
the same at eight percent (8%) per annum over the time period from the Third
Floor Additional Premises Commencement Date until the Term Expiration Date),
multiplied by (ii) thirty percent (30%). For exemplary purposes, attached hereto
as Exhibit F is a chart (the “Termination Fee Chart”) reflecting the calculation
of the Termination Fee assuming that (x) the Third Floor Additional Premises
Commencement Date is May 1, 2019; and (ii) the Final Commencement Date is June
1, 2019. Upon Tenant’s request following the Final Commencement Date, Landlord
will provide Tenant with an updated Termination Fee Chart.
6.3    If Tenant exercises the Termination Option in accordance with this
Section, then the Lease as to the Additional Premises only, and not any other
portion of the Premises, shall terminate on the Termination Date. In such event,
Tenant shall surrender the Additional Premises to Landlord on or before the
Termination Date in accordance with all of the terms, conditions and provisions
of the Lease. If Tenant does not so surrender the Additional Premises to
Landlord in accordance with all of the terms, conditions and provisions of the
Lease on or before the Termination Date, then Tenant shall be in holdover of the
Additional Premises without Landlord’s prior written consent pursuant to the
terms and conditions of Section 27.3 of the Original Lease, and, therefore, in
such event, Tenant shall be a tenant at sufferance with respect to the
Additional Premises and subject to payment of the amounts set forth in Section
27.3(a) and (b) of the Original Lease.
6.4    Notwithstanding anything in this Section to the contrary, Tenant shall
not be permitted to exercise the Termination Option during such period of time
that Tenant is in default under any provision of the Lease. Any attempted
exercise of the Termination Option during a period of time in which Tenant is so
in default shall be void and of no force or effect.
6.5    Notwithstanding anything to the contrary, Landlord and Tenant acknowledge
and agree that the Termination Option granted to Tenant with respect to the
Additional Premises under this Article shall be in lieu of, and not in addition
to, any termination options granted to Tenant under the Existing Lease and no
such termination options shall apply to the Additional Premises, except as
otherwise expressly provided in Article 7 below. Without limiting the generality
of the foregoing, Article 48 of the Original Lease (as the same may have been
amended) shall not apply to the Additional Premises and any exercise of a
termination option granted to Tenant under Article 48 of the Original Lease
shall not terminate, in whole or in part, Tenant’s lease of the Additional
Premises under this Amendment.
7.Build-to-Suit Option. The parties acknowledge and agree that in the event that
Landlord and Tenant enter into a build-to-suit lease pursuant to Section 47 of
the Original Lease or otherwise in each party’s sole and absolute discretion
(that terminates the Lease), then (a) the resulting termination of the Existing
Lease in accordance therewith shall also terminate Tenant’s lease of the
Additional Premises under this Amendment, and (b) there shall be no termination
penalty or charge for the termination of Tenant’s lease of the Additional
Premises, and no termination costs related to such termination shall be factored
into the economics of the new build-to-suit lease.
8.Security Deposit. On or before the Sixth Amendment Execution Date, Tenant
shall deposit an amount equal to Three Hundred Seventy-Five Thousand Dollars
($375,000) with


14



--------------------------------------------------------------------------------




Landlord as an additional Security Deposit under the Lease. From and after the
Sixth Amendment Execution Date, the required Security Deposit under the Lease
shall be an amount equal to One Million Fifty-Four Thousand Sixty-Nine Dollars
($1,054,069), which amount shall be subject to adjustment in accordance with
Section 11.7 of the Original Lease.
9.Additional Insureds. The first grammatical sentence of Section 23.4 of the
Original Lease is hereby deleted in its entirety and replaced with the
following:
“The insurance required to be maintained by Tenant under this Lease shall name
Landlord, BioMed Realty LLC, BioMed Realty, L.P., BRE Edison L.P., BRE Edison
LLC, BRE Edison Holdings L.P., BRE Edison Holdings LLC, BRE Edison Parent L.P.
and their respective officers, employees, agents, general partners, members,
subsidiaries, affiliates and Lenders (“Landlord Parties”) as additional
insureds.”
10.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
CBRE (“Broker”), and agrees to reimburse, indemnify, save, defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord, at Tenant’s sole cost
and expense) and hold harmless the Landlord Indemnitees for, from and against
any and all cost or liability for compensation claimed by any such broker or
agent, other than Broker, employed or engaged by it or claiming to have been
employed or engaged by it. Broker is entitled to a leasing commission in
connection with the making of this Amendment, and Landlord shall pay such
commission to Broker pursuant to a separate agreement between Landlord and
Broker.
11.No Default. Landlord and Tenant each represents, warrants and covenants that,
to the best of their knowledge, Landlord and Tenant are not in default of any of
their respective obligations under the Existing Lease and no event has occurred
that, with the passage of time or the giving of notice (or both) would
constitute a default by either Landlord or Tenant thereunder.
12.Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:
Omeros Corporation
201 Elliott Avenue West
Seattle, Washington 98119
Attn: Chief Executive Officer


with a copy to:


Omeros Corporation
201 Elliott Avenue West
Seattle, Washington 98119
Attn: General Counsel
13.Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force


15



--------------------------------------------------------------------------------




and effect and are hereby ratified and affirmed. In the event of any conflict
between the terms contained in this Amendment and the Existing Lease, the terms
herein contained shall supersede and control the obligations and liabilities of
the parties.
14.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.
15.Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.
16.Authority. Tenant warrants and represents that the individual or individuals
signing this Amendment have the power, authority and legal capacity to sign this
Amendment on behalf of and to bind all entities, corporations, partnerships,
limited liability companies, joint venturers or other organizations and entities
on whose behalf such individual or individuals have signed. Landlord warrants
and represents that the individual or individuals signing this Amendment have
the power, authority and legal capacity to sign this Amendment on behalf of and
to bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.
17.Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format (PDF)
signature on this Amendment shall be equivalent to, and have the same force and
effect as, an original signature.
18.Sales Tax Deferral. Landlord agrees to reasonably cooperate with Tenant, at
no cost or liability to Landlord, with respect to seeking a sales tax deferral,
or other available tax deferrals or incentives, that may benefit Tenant with
respect to construction of the Second Floor Additional Premises Tenant
Improvements and Third Floor Additional Premises Tenant Improvements.
Notwithstanding the foregoing, in the event that the DOR or any other applicable
Governmental Authority determines that any such deferred amounts or other
incentives must be paid or reimbursed, Tenant shall be solely responsible for
and shall promptly pay such amounts to the DOR or any other applicable
Governmental Authority, together with any late fees, penalties, interest or
other charges incurred in connection therewith.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.
LANDLORD:
BMR-201 ELLIOTT AVENUE LLC,
a Delaware limited liability company


By:    /s/ Marie Lewis            
Name:    Marie Lewis                
Title:    Vice President, Legal            


TENANT:
OMEROS CORPORATION,
a Washington corporation


By:    /s/ Gregory A. Demopulos        
Name:    Gregory A. Demopulos, M.D.    
Title:    Chairman & CEO            









EXHIBIT A-1
SECOND FLOOR ADDITIONAL PREMSIES



EXHIBIT A-2
THIRD FLOOR ADDITIONAL PREMISES



EXHIBIT B-1
SECOND FLOOR ADDITIONAL PREMISES WORK LETTER
This Second Floor Additional Premises Work Letter (this “Second Floor Additional
Premises Work Letter”) is made and entered into as of the 18th day of October,
2018, by and between BMR-201 ELLIOTT AVENUE LLC, a Delaware limited liability
company (“Landlord”), and OMEROS CORPORATION, a Delaware corporation (“Tenant”),
and is attached to and made a part of that certain Sixth Amendment to Lease
dated as of October 18, 2018 (the “Amendment”), by and between Landlord and
Tenant for certain premises located at 201 Elliott Avenue West, Seattle,
Washington. All capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Amendment.
1.General Requirements.
1.1.    Authorized Representatives.
(a)    Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) John Moshy as the person authorized to initial
plans, drawings, approvals and to sign change orders pursuant to this Second
Floor Additional Premises Work Letter and (ii) an officer of Landlord as the
person authorized to sign any amendments to this Second Floor Additional
Premises Work Letter or the Lease. Tenant shall not be obligated to respond to
or act upon any such item until such item has been initialed or signed (as
applicable) by the appropriate Landlord’s Authorized Representative. Landlord
may change either Landlord’s Authorized Representative upon one (1) business
day’s prior written notice to Tenant.
(b)    Tenant designates Mike Jacobson (“Tenant’s Authorized Representative”) as
the person authorized to initial and sign all plans, drawings, change orders and
approvals pursuant to this Second Floor Additional Premises Work Letter.
Landlord shall not be obligated to respond to or act upon any such item until
such item has been initialed or signed (as applicable) by Tenant’s Authorized
Representative. Tenant may change Tenant’s Authorized Representative upon one
(1) business day’s prior written notice to Landlord.
1.2.    Second Floor Additional Premises Schedule. The schedule for design and
development of the Second Floor Additional Premises Tenant Improvements,
including the time periods for preparation and review of construction documents,
approvals and performance, shall be in accordance with a schedule to be prepared
by Landlord (the “Second Floor Additional Premises Schedule”). The Second Floor
Additional Premises Schedule shall be subject to adjustment as mutually agreed
upon in writing by the parties, or as otherwise provided in this Second Floor
Additional Premises Work Letter. The initial schedule shall provide for
completion of the Second Floor Additional Premises Tenant Improvements by the
Estimated Second Floor Additional Premises Commencement Date.
1.3.    Landlord’s Architects, Contractors and Consultants. Landlord has agreed
to use Turner Construction Company, a New York corporation (“Turner”) as the
general contractor and SABARCHITECTS, INC., a Washington corporation (“SABA”) as
the architect for the Second Floor Additional Premises Tenant Improvements;
provided that, Landlord shall have the right to remove, in its sole and absolute
discretion, and replace Turner or SABA with a general contractor or architect,
as applicable, selected by Landlord and reasonably approved by Tenant. Except as
provided in the foregoing sentence, the engineering consultants, design team,
contractors and subcontractors responsible for the construction of the Second
Floor Additional Premises Tenant Improvements shall be selected by Landlord.
2.Second Floor Additional Premises Tenant Improvements. All Second Floor
Additional Premises Tenant Improvements shall be performed by Landlord’s
contractor, at Tenant’s sole cost and expense (subject to Landlord’s obligations
with respect to any portion of the Second Floor Additional Premises TI Allowance
used by Landlord in completing the Second Floor Additional Premises Tenant
Improvements) and in substantial accordance with the Second Floor Additional
Premises Approved Plans (as defined below), the Amendment and this Second Floor
Additional Premises Work Letter. To the extent that the total projected cost of
the Second Floor Additional Premises Tenant Improvements (as projected by
Landlord) exceeds the Second Floor Additional Premises TI Allowance (such
excess, the “Excess Second Floor Additional Premises TI Costs”), Tenant shall
pay the costs of the Second Floor Additional Premises Tenant Improvements on a
pari passu basis with Landlord as such costs become due, in the proportion of
Excess Second Floor Additional Premises TI Costs payable by Tenant to the Second
Floor Additional Premises TI Allowance payable by Landlord. If the cost of the
Second Floor Additional Premises Tenant Improvements (as projected by Landlord)
increases over Landlord’s initial projection, then Landlord may notify Tenant
and each party’s pari passu share shall be adjusted accordingly. If Tenant fails
to pay, or is late in paying, any sum due to Landlord under this Second Floor
Additional Premises Work Letter, then Landlord shall have all of the rights and
remedies set forth in the Lease for nonpayment of Rent (including the right to
interest and the right to assess a late charge), and for purposes of any
litigation instituted with regard to such amounts the same shall be considered
Rent. All material and equipment furnished by Landlord or its contractors as the
Second Floor Additional Premises Tenant Improvements shall be new, and the
Second Floor Additional Premises Tenant Improvements shall be performed in a
first-class, workmanlike manner. Landlord agrees to reasonably cooperate with
Tenant with respect to any reasonable requests by Tenant for copies of invoices
or similar information relating to the overall cost of the Second Floor
Additional Premises Tenant Improvements.
2.1.    Second Floor Additional Premises Work Plans. Landlord and Tenant have
approved the schematics covering the Second Floor Additional Premises Tenant
Improvements, which are attached hereto as Exhibit 1.0 and incorporated herein
by reference (the “Second Floor Additional Premises Approved Schematic Plans).”
2.2.    Second Floor Additional Premises Construction Plans. Landlord shall
prepare plans and specifications for the Second Floor Additional Premises Tenant
Improvements that are consistent with and are logical evolutions of the Second
Floor Additional Premises Approved Schematic Plans (“Second Floor Additional
Premises Construction Plans”). On or before the date that is two (2) weeks after
the Sixth Amendment Execution Date (such date, the “Second Floor Additional
Premises Construction Plans Submittal Date”), Landlord shall deliver the same to
Tenant for Tenant’s approval or disapproval in accordance with this Section.
Such Second Floor Additional Premises Construction Plans shall be approved or
disapproved by Tenant within seven (7) business days after delivery to Tenant,
provided, however, that Tenant’s right to disapprove of the Second Floor
Additional Premises Construction Plans shall be limited to matters shown on the
Second Floor Additional Premises Construction Plans that are not consistent with
or logical evolutions of the Second Floor Additional Premises Approved Schematic
Plans (each, a “Design Deficiency”). Tenant’s failure to respond within such
seven (7) business-day period shall be deemed approval by Tenant. If the Second
Floor Additional Premises Construction Plans are disapproved by Tenant based
upon the existence of one or more Design Deficiencies in accordance with this
Section 2.2, then Tenant shall timely notify Landlord in writing of such Design
Deficiencies, and the parties shall confer and negotiate in good faith to reach
agreement on the Second Floor Additional Premises Construction Plans. Landlord
shall cause the Second Floor Additional Premises Construction Plans to be
revised and resubmitted to Tenant within seven (7) business days of Landlord’s
receipt of written notice of any Design Deficiencies from Tenant (with Landlord
using reasonable efforts to address any such Design Deficiencies or notifying
Tenant of any matters objected to by Tenant that Landlord does not believe
constitute Design Deficiencies), and the above process shall repeat until both
Landlord and Tenant approve the Second Floor Additional Premises Construction
Plans; provided, however, that Tenant’s right to disapprove of any revised
version of the Second Floor Additional Premises Construction Plans shall be
further limited to only those Design Deficiencies that (a)(i) Tenant included in
Tenant’s previous written notice of disapproval of the Second Floor Additional
Premises Construction Plans pursuant to this Section, and (ii) Landlord failed
to correct in such revised version of the Second Floor Additional Premises
Construction Plans, or (b) are a result of the revisions made to the Second
Floor Additional Premises Construction Plans. Notwithstanding any provision to
the contrary set forth herein, in the event that the Second Floor Additional
Premises Construction Plans have not been approved by Tenant on or before the
date that is eight (8) weeks after the Sixth Amendment Execution Date (as such
date is subject to extension pursuant to Section 5.4 below, the “Second Floor
Additional Premises Construction Plans Approval Deadline”), then (x) such
failure shall be deemed a Second Floor Additional Premises Tenant Delay, (y) the
Second Floor Additional Premises Commencement Date shall be the date that the
Second Floor Additional Premises Commencement Date would have occurred but for
such Second Floor Additional Premises Tenant Delay and (z) the Estimated Second
Floor Additional Premises Commencement Date and the Second Floor Additional
Premises Outside Date shall each be extended on a day-for-day basis for each day
thereafter that the Second Floor Additional Premises Construction Plans have not
been approved by Tenant. Promptly after the Second Floor Additional Premises
Construction Plans are approved by Landlord and Tenant, two (2) copies of such
Second Floor Additional Premises Construction Plans shall be initialed and dated
by Landlord and Tenant, and Landlord shall promptly submit such Second Floor
Additional Premises Construction Plans to all appropriate Governmental
Authorities for approval. The Second Floor Additional Premises Construction
Plans so approved and all change orders specifically permitted by this Second
Floor Additional Premises Work Letter, are referred to herein as the “Second
Floor Additional Premises Approved Plans.”
2.3.    Changes to the Second Floor Additional Premises Tenant Improvements. Any
changes to the Second Floor Additional Premises Approved Plans (each, a “Second
Floor Additional Premises Change”) shall be requested and instituted in
accordance with the provisions of this Article 2 and shall be subject to the
written approval of the non-requesting party in accordance with this Second
Floor Additional Premises Work Letter.
(a)    Second Floor Additional Premises Change Request. Either Landlord or
Tenant may request Second Floor Additional Premises Changes after Tenant
approves the Second Floor Additional Premises Approved Plans by notifying the
other party thereof in writing in substantially the same form as the AIA
standard change order form (a “Second Floor Additional Premises Change
Request”), which Second Floor Additional Premises Change Request shall detail
the nature and extent of any requested Second Floor Additional Premises Changes,
including (a) the Second Floor Additional Premises Change, (b) the party
required to perform the Second Floor Additional Premises Change and (c) any
modification of the Second Floor Additional Premises Approved Plans and the
Second Floor Additional Premises Schedule, as applicable, necessitated by the
Second Floor Additional Premises Change. Any delay in Substantial Completion of
the Second Floor Additional Premises Tenant Improvements due to a Second Floor
Additional Premises Change requested by Tenant shall be deemed a Second Floor
Additional Premises Tenant Delay. If the nature of a Second Floor Additional
Premises Change requires revisions to the Second Floor Additional Premises
Approved Plans, then the requesting party shall be solely responsible for the
cost and expense of such revisions and any increases in the cost of the Second
Floor Additional Premises Tenant Improvements as a result of such Second Floor
Additional Premises Change. Second Floor Additional Premises Change Requests
shall be signed by the requesting party’s Authorized Representative.
(b)    Approval of Second Floor Additional Premises Changes. All Second Floor
Additional Premises Change Requests shall be subject to the other party’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed; provided, however, that it shall be reasonable for Landlord or
Tenant to withhold its consent to any Second Floor Additional Premises Change
that would delay the Second Floor Additional Premises Commencement Date. The
non-requesting party shall have seven (7) business days after receipt of a
Second Floor Additional Premises Change Request to notify the requesting party
in writing of the non-requesting party’s decision either to approve or object to
the Second Floor Additional Premises Change Request. The non-requesting party’s
failure to respond within such seven (7) business day period shall be deemed
approval by the non-requesting party.
3.Requests for Consent. Except as otherwise provided in this Second Floor
Additional Premises Work Letter, Tenant shall respond to all requests for
consents, approvals or directions made by Landlord pursuant to this Second Floor
Additional Premises Work Letter within seven (7) business days following
Tenant’s receipt of such request. Tenant’s failure to respond within such seven
(7) business-day period shall be deemed approval by Tenant.
4. Second Floor Additional Premises TI Allowance.
4.1.    Application of Second Floor Additional Premises TI Allowance. Landlord
shall contribute, in the following order, the Second Floor Additional Premises
Base TI Allowance; and if properly requested by Tenant pursuant to the terms of
the Amendment, the Second Floor Additional Premises Amortized TI Allowance,
toward the costs and expenses incurred in connection with the performance of the
Second Floor Additional Premises Tenant Improvements, in accordance with the
Amendment. If the entire Second Floor Additional Premises TI Allowance is not
applied toward or reserved for the costs of the Second Floor Additional Premises
Tenant Improvements, then Tenant shall not be entitled to a credit of such
unused portion of the Second Floor Additional Premises TI Allowance. Tenant may
apply the Second Floor Additional Premises Base TI Allowance and, if properly
requested by Tenant pursuant to the terms of the Amendment, the Second Floor
Additional Premises Amortized TI Allowance toward the payment of construction
and other costs in accordance with the terms and provisions of the Amendment.
4.2.    Approval of Budget for the Second Floor Additional Premises Tenant
Improvements. Landlord agrees to provide a proposed budget for the Second Floor
Additional Premises Tenant Improvements by no later than the date that is two
weeks after the Sixth Amendment Execution Date, and the parties agree to work
together cooperatively and in good faith in order to finalize and mutually
approve the Second Floor Additional Premises Approved Budget. Notwithstanding
anything to the contrary set forth elsewhere in this Second Floor Additional
Premises Work Letter or the Amendment, Landlord shall not have any obligation to
expend any portion of the Second Floor Additional Premises TI Allowance until
Landlord and Tenant shall have approved in writing the budget for the Second
Floor Additional Premises Tenant Improvements (the “Second Floor Additional
Premises Approved Budget”). If Landlord subsequently becomes aware of any
material changes to the Second Floor Additional Premises Approved Budget,
Landlord shall promptly notify Tenant of the same in writing and the parties
shall cooperate with one another in good faith with respect to any desire by
Tenant to minimize any increases in the Second Floor Additional Premises
Approved Budget. Prior to Landlord’s approval of the Second Floor Additional
Premises Approved Budget, Tenant’s pari passu share of the costs and expenses
incurred in connection with the Second Floor Additional Premises Tenant
Improvements shall be twenty percent (20%) of such costs and expenses as they
become due. Once Landlord and Tenant have approved of the Second Floor
Additional Premises Approved Budget, Tenant’s pari passu share shall be
retroactively adjusted in accordance with the provisions of Section 2 of this
Second Floor Additional Premises Work Letter. Furthermore, nothing in this
Section shall limit Tenant’s obligation to pay all Excess Second Floor
Additional Premises TI Costs in accordance with Section 2 of this Second Floor
Additional Premises Work Letter.
5.Miscellaneous.
5.1.    Incorporation of Lease Provisions. Sections 41.3 through 41.10 and
Sections 41.12 through 41.18 of the Original Lease are incorporated into this
Second Floor Additional Premises Work Letter by reference, and shall apply to
this Second Floor Additional Premises Work Letter in the same way that they
apply to the Lease.
5.2.    General. This Second Floor Additional Premises Work Letter shall not
apply to improvements performed in any portion of the premises other than the
Second Floor Additional Premises.
5.3.    Assignment of Warranties. To the extent assignable, Landlord will assign
to Tenant all warranties obtained by Landlord in connection with the Second
Floor Additional Premises Tenant Improvements; provided, however, that,
notwithstanding any such assignment, Landlord shall also retain the right to
enforce such warranties against the applicable contractor, at Landlord’s sole
option.
5.4.    Second Floor Additional Premises Landlord Delay. For purposes of this
Second Floor Additional Premises Work Letter, a “Second Floor Additional
Premises Landlord Delay” means any delay in Tenant’s approval of the Second
Floor Additional Premises Construction Plans resulting from Landlord’s failure
to (a) deliver the initial set of Second Floor Additional Premises Construction
Plans to Tenant on or before the Second Floor Additional Premises Construction
Plans Submittal Date, or (b) timely resubmit to Tenant a revised set of the
Second Floor Additional Premises Construction Plans within the time period
required under Section 2.2 above that reflect, in Landlord’s good faith
judgment, Landlord’s reasonable efforts to address any matters objected to by
Tenant that Landlord agrees constitute Design Deficiencies pursuant to Section
2.2. In the event of any Second Floor Additional Premises Landlord Delay,
Tenant’s sole and exclusive remedy shall be that the Second Floor Additional
Premises Construction Plans Approval Deadline shall be extended on a day-for-day
basis for each day of Second Floor Additional Premises Landlord Delay.
5.5.    Removal. Notwithstanding anything to the contrary, in no event shall
Tenant have any obligation whatsoever to remove or restore any of the Second
Floor Additional Premises Tenant Improvements as of the expiration or earlier
termination of the Term of the Lease with respect to the Second Floor Premises.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Floor
Additional Premises Work Letter to be effective on the date first above written.
LANDLORD:
BMR-201 ELLIOTT AVENUE LLC,
a Delaware limited liability company


By:    /s/ Marie Lewis            
Name:    Marie Lewis                
Title:    Vice President, Legal            


TENANT:
OMEROS CORPORATION,
a Washington corporation


By:    /s/ Gregory A. Demopulos        
Name:    Gregory A. Demopulos, M.D.    
Title:    Chairman & CEO            






16



--------------------------------------------------------------------------------





EXHIBIT 1.0

SECOND FLOOR ADDITIONAL PREMISES APPROVED SCHEMATIC PLANS





EXHIBIT B-2
THIRD FLOOR ADDITIONAL PREMISES WORK LETTER
This Third Floor Additional Premises Work Letter (this “Third Floor Additional
Premises Work Letter”) is made and entered into as of the 18th day of October,
2018, by and between BMR-201 ELLIOTT AVENUE LLC, a Delaware limited liability
company (“Landlord”), and OMEROS CORPORATION, a Delaware corporation (“Tenant”),
and is attached to and made a part of that certain Sixth Amendment to Lease
dated as of October 18, 2018 (the “Amendment”), by and between Landlord and
Tenant for certain premises located at 201 Elliott Avenue West, Seattle,
Washington. All capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Amendment.
1.General Requirements.
1.1.    Authorized Representatives.
(a)    Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) John Moshy as the person authorized to initial
plans, drawings, approvals and to sign change orders pursuant to this Third
Floor Additional Premises Work Letter and (ii) an officer of Landlord as the
person authorized to sign any amendments to this Third Floor Additional Premises
Work Letter or the Lease. Tenant shall not be obligated to respond to or act
upon any such item until such item has been initialed or signed (as applicable)
by the appropriate Landlord’s Authorized Representative. Landlord may change
either Landlord’s Authorized Representative upon one (1) business day’s prior
written notice to Tenant.
(b)    Tenant designates Mike Jacobson (“Tenant’s Authorized Representative”) as
the person authorized to initial and sign all plans, drawings, change orders and
approvals pursuant to this Third Floor Additional Premises Work Letter. Landlord
shall not be obligated to respond to or act upon any such item until such item
has been initialed or signed (as applicable) by Tenant’s Authorized
Representative. Tenant may change Tenant’s Authorized Representative upon one
(1) business day’s prior written notice to Landlord.
1.2.    Third Floor Additional Premises Schedule. The schedule for design and
development of the Third Floor Additional Premises Tenant Improvements,
including the time periods for preparation and review of construction documents,
approvals and performance, shall be in accordance with a schedule to be prepared
by Landlord (the “Third Floor Additional Premises Schedule”). The Third Floor
Additional Premises Schedule shall be subject to adjustment as mutually agreed
upon in writing by the parties, or as otherwise provided in this Third Floor
Additional Premises Work Letter. The initial schedule shall provide for
completion of the Third Floor Additional Premises Tenant Improvements by the
Estimated Third Floor Additional Premises Commencement Date.
1.3.    Landlord’s Architects, Contractors and Consultants. Landlord has agreed
to use Turner Construction Company, a New York corporation (“Turner”) as the
general contractor and SABARCHITECTS, INC., a Washington corporation (“SABA”)
for the Third Floor Additional Premises Tenant Improvements; provided that,
Landlord shall have the right to remove, in its sole and absolute discretion,
and replace Turner or SABA with a general contractor or architect, as
applicable, selected by Landlord and reasonably approved by Tenant. Except as
provided in the foregoing sentence, the engineering consultants, design team,
contractors and subcontractors responsible for the construction of the Third
Floor Additional Premises Tenant Improvements shall be selected by Landlord.
2.Third Floor Additional Premises Tenant Improvements. All Third Floor
Additional Premises Tenant Improvements shall be performed by Landlord’s
contractor, at Tenant’s sole cost and expense (subject to Landlord’s obligations
with respect to any portion of the Third Floor Additional Premises TI Allowance)
and in substantial accordance with the Third Floor Additional Premises Approved
Plans (as defined below), the Amendment and this Third Floor Additional Premises
Work Letter. To the extent that the total projected cost of the Third Floor
Additional Premises Tenant Improvements (as projected by Landlord) exceeds the
Third Floor Additional Premises TI Allowance (such excess, the “Excess Third
Floor Additional Premises TI Costs”), Tenant shall pay the costs of the Third
Floor Additional Premises Tenant Improvements on a pari passu basis with
Landlord as such costs become due, in the proportion of Excess Third Floor
Additional Premises TI Costs payable by Tenant to the Third Floor Additional
Premises TI Allowance payable by Landlord. If the cost of the Third Floor
Additional Premises Tenant Improvements (as projected by Landlord) increases
over Landlord’s initial projection, then Landlord may notify Tenant and each
party’s pari passu share shall be adjusted accordingly. If Tenant fails to pay,
or is late in paying, any sum due to Landlord under this Third Floor Additional
Premises Work Letter, then Landlord shall have all of the rights and remedies
set forth in the Lease for nonpayment of Rent (including the right to interest
and the right to assess a late charge), and for purposes of any litigation
instituted with regard to such amounts the same shall be considered Rent. All
material and equipment furnished by Landlord or its contractors as the Third
Floor Additional Premises Tenant Improvements shall be new, and the Third Floor
Additional Premises Tenant Improvements shall be performed in a first-class,
workmanlike manner. Landlord agrees to reasonably cooperate with Tenant with
respect to any reasonable requests by Tenant for copies of invoices or similar
information relating to the overall cost of the Third Floor Additional Premises
Tenant Improvements.
2.1.    Third Floor Additional Premises Work Plans. Landlord and Tenant have
approved the schematics covering the Third Floor Additional Premises Tenant
Improvements, which are attached hereto as Exhibit 1.0 and incorporated herein
by reference (the “Third Floor Additional Premises Approved Schematic Plans).”
2.2.    Third Floor Additional Premises Construction Plans. Landlord shall
prepare plans and specifications for the Third Floor Additional Premises Tenant
Improvements that are consistent with and are logical evolutions of the Third
Floor Additional Premises Approved Schematic Plans (“Third Floor Additional
Premises Construction Plans”). On or before the date that is two (2) weeks after
the Sixth Amendment Execution Date (such date, the “Third Floor Additional
Premises Construction Plans Submittal Date”), Landlord shall deliver the same to
Tenant for Tenant’s approval or disapproval in accordance with this Section.
Such Third Floor Additional Premises Construction Plans shall be approved or
disapproved by Tenant within seven (7) business days after delivery to Tenant,
provided, however, that Tenant’s right to disapprove of the Third Floor
Additional Premises Construction Plans shall be limited to matters shown on the
Third Floor Additional Premises Construction Plans that are not consistent with
or logical evolutions of the Third Floor Additional Premises Approved Schematic
Plans (each, a “Design Deficiency”). Tenant’s failure to respond within such
seven (7) business-day period shall be deemed approval by Tenant. If the Third
Floor Additional Premises Construction Plans are disapproved by Tenant based
upon the existence of one or more Design Deficiencies in accordance with this
Section 2.2, then Tenant shall timely notify Landlord in writing of such Design
Deficiencies, and the parties shall confer and negotiate in good faith to reach
agreement on the Third Floor Additional Premises Construction Plans. Landlord
shall cause the Third Floor Additional Premises Construction Plans to be revised
and resubmitted to Tenant within seven (7) business days of Landlord’s receipt
of written notice of any Design Deficiencies from Tenant (with Landlord using
reasonable efforts to address any such Design Deficiencies or notifying Tenant
of any matters objected to by Tenant that Landlord does not believe constitute
Design Deficiencies), and the above process shall repeat until both Landlord and
Tenant approve the Third Floor Additional Premises Construction Plans; provided,
however, that Tenant’s right to disapprove of any revised version of the Third
Floor Additional Premises Construction Plans shall be further limited to only
those Design Deficiencies that (a)(i) Tenant included in Tenant’s previous
written notice of disapproval of the Third Floor Additional Premises
Construction Plans pursuant to this Section, and (ii) Landlord failed to correct
in such revised version of the Third Floor Additional Premises Construction
Plans, or (b) are a result of the revisions made to the Third Floor Additional
Premises Construction Plans by Landlord. Notwithstanding any provision to the
contrary set forth herein, in the event that the Third Floor Additional Premises
Construction Plans have not been approved by Tenant on or before the date that
is eight (8) weeks after the Sixth Amendment Execution Date (as such date is
subject to extension pursuant to Section 5.4 below, the “Third Floor Additional
Premises Construction Plans Approval Deadline”), then (x) such failure shall be
deemed a Third Floor Additional Premises Tenant Delay, (y) the Third Floor
Additional Premises Commencement Date shall be the date that the Third Floor
Additional Premises Commencement Date would have occurred but for such Third
Floor Additional Premises Tenant Delay and (z) the Estimated Third Floor
Additional Premises Commencement Date and the Third Floor Additional Premises
Outside Date shall each be extended on a day-for-day basis for each day
thereafter that the Third Floor Additional Premises Construction Plans have not
been approved by Tenant. Promptly after the Third Floor Additional Premises
Construction Plans are approved by Landlord and Tenant, two (2) copies of such
Third Floor Additional Premises Construction Plans shall be initialed and dated
by Landlord and Tenant, and Landlord shall promptly submit such Third Floor
Additional Premises Construction Plans to all appropriate Governmental
Authorities for approval. The Third Floor Additional Premises Construction Plans
so approved and all change orders specifically permitted by this Third Floor
Additional Premises Work Letter, are referred to herein as the “Third Floor
Additional Premises Approved Plans.”
2.3.    Changes to the Third Floor Additional Premises Tenant Improvements. Any
changes to the Third Floor Additional Premises Approved Plans (each, a “Third
Floor Additional Premises Change”) shall be requested and instituted in
accordance with the provisions of this Article 2 and shall be subject to the
written approval of the non-requesting party in accordance with this Third Floor
Additional Premises Work Letter.
(a)    Third Floor Additional Premises Change Request. Either Landlord or Tenant
may request Third Floor Additional Premises Changes after Tenant approves the
Third Floor Additional Premises Approved Plans by notifying the other party
thereof in writing in substantially the same form as the AIA standard change
order form (a “Third Floor Additional Premises Change Request”), which Third
Floor Additional Premises Change Request shall detail the nature and extent of
any requested Third Floor Additional Premises Changes, including (a) the Third
Floor Additional Premises Change, (b) the party required to perform the Third
Floor Additional Premises Change and (c) any modification of the Third Floor
Additional Premises Approved Plans and the Third Floor Additional Premises
Schedule, as applicable, necessitated by the Third Floor Additional Premises
Change. Any delay in Substantial Completion of the Third Floor Additional
Premises Tenant Improvements due to a Third Floor Additional Premises Change
requested by Tenant shall be deemed a Third Floor Additional Premises Tenant
Delay. If the nature of a Third Floor Additional Premises Change requires
revisions to the Third Floor Additional Premises Approved Plans, then the
requesting party shall be solely responsible for the cost and expense of such
revisions and any increases in the cost of the Third Floor Additional Premises
Tenant Improvements as a result of such Third Floor Additional Premises Change.
Third Floor Additional Premises Change Requests shall be signed by the
requesting party’s Authorized Representative.
(b)    Approval of Third Floor Additional Premises Changes. All Third Floor
Additional Premises Change Requests shall be subject to the other party’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed; provided, however, that it shall be reasonable for Landlord or
Tenant to withhold its consent to any Third Floor Additional Premises Change
that would delay the Third Floor Additional Premises Commencement Date. The
non-requesting party shall have five (5) business days after receipt of a Third
Floor Additional Premises Change Request to notify the requesting party in
writing of the non-requesting party’s decision either to approve or object to
the Third Floor Additional Premises Change Request. The non-requesting party’s
failure to respond within such five (5) business-day period shall be deemed
approval by the non-requesting party.
3.Requests for Consent. Except as otherwise provided in this Third Floor
Additional Premises Work Letter, Tenant shall respond to all requests for
consents, approvals or directions made by Landlord pursuant to this Third Floor
Additional Premises Work Letter within five (5) business days following Tenant’s
receipt of such request. Tenant’s failure to respond within such five (5)
business-day period shall be deemed approval by Tenant.
4. Third Floor Additional Premises TI Allowance.
4.1.    Application of Third Floor Additional Premises TI Allowance. Landlord
shall contribute, in the following order, the Third Floor Additional Premises
Base TI Allowance; and, if properly requested by Tenant pursuant to the terms of
the Amendment, the Third Floor Additional Premises Amortized TI Allowance,
toward the costs and expenses incurred in connection with the performance of the
Third Floor Additional Premises Tenant Improvements, in accordance with the
Amendment. If the entire Third Floor Additional Premises TI Allowance is not
applied toward or reserved for the costs of the Third Floor Additional Premises
Tenant Improvements, then Tenant shall not be entitled to a credit of such
unused portion of the Third Floor Additional Premises TI Allowance. Tenant may
apply the Third Floor Additional Premises Base TI Allowance and, if properly
requested by Tenant pursuant to the terms of the Amendment, the Third Floor
Additional Premises Amortized TI Allowance for the payment of construction and
other costs in accordance with the terms and provisions of the Amendment.
4.2.    Approval of Budget for the Third Floor Additional Premises Tenant
Improvements. Landlord agrees to provide a proposed budget for the Third Floor
Additional Premises Tenant Improvements by no later than the date that is two
weeks after the Sixth Amendment Execution Date, and the parties agree to work
together cooperatively and in good faith in order to finalize and mutually
approve the Third Floor Additional Premises Approved Budget. Notwithstanding
anything to the contrary set forth elsewhere in this Third Floor Additional
Premises Work Letter or the Amendment, Landlord shall not have any obligation to
expend any portion of the Third Floor Additional Premises TI Allowance until
Landlord and Tenant shall have approved in writing the budget for the Third
Floor Additional Premises Tenant Improvements (the “Third Floor Additional
Premises Approved Budget”). If Landlord subsequently becomes aware of any
material changes to the Third Floor Additional Premises Approved Budget,
Landlord shall promptly notify Tenant of the same in writing and the parties
shall cooperate with one another in good faith with respect to any desire by
Tenant to minimize any increases in the Third Floor Additional Premises Approved
Budget. Prior to Landlord’s approval of the Third Floor Additional Premises
Approved Budget, Tenant’s pari passu share of the costs and expenses incurred in
connection with the Third Floor Additional Premises Tenant Improvements shall be
twenty percent (20%) of such costs and expenses as they become due. Once
Landlord and Tenant have approved of the Third Floor Additional Premises
Approved Budget, Tenant’s pari passu share shall be retroactively adjusted in
accordance with the provisions of Section 2 of this Third Floor Additional
Premises Work Letter. Furthermore, nothing in this Section shall limit Tenant’s
obligation to pay all Excess Third Floor Additional Premises TI Costs in
accordance with Section 2 of this Third Floor Additional Premises Work Letter.
5.Miscellaneous.
5.1.    Incorporation of Lease Provisions. Sections 41.3 through 41.10 and
Sections 41.12 through 41.18 of the Original Lease are incorporated into this
Third Floor Additional Premises Work Letter by reference, and shall apply to
this Third Floor Additional Premises Work Letter in the same way that they apply
to the Lease.
5.2.    General. This Third Floor Additional Premises Work Letter shall not
apply to improvements performed in any portion of the premises other than the
Third Floor Additional Premises.
5.3.    Assignment of Warranties. To the extent assignable, Landlord will assign
to Tenant all warranties obtained by Landlord in connection with the Third Floor
Additional Premises Tenant Improvements; provided, however, that,
notwithstanding any such assignment, Landlord shall also retain the right to
enforce such warranties against the applicable contractor, at Landlord’s sole
option.
5.4.    Third Floor Additional Premises Landlord Delay. For purposes of this
Third Floor Additional Premises Work Letter, a “Third Floor Additional Premises
Landlord Delay” means any delay in Tenant’s approval of the Third Floor
Additional Premises Construction Plans resulting from Landlord’s failure to (a)
deliver the initial set of Third Floor Additional Premises Construction Plans to
Tenant on or before the Third Floor Additional Premises Construction Plans
Submittal Date, or (b) timely resubmit to Tenant a revised set of the Third
Floor Additional Premises Construction Plans within the time period required
under Section 2.2 above that reflect, in Landlord’s good faith judgment,
Landlord’s reasonable efforts to address any matters objected to by Tenant that
Landlord agrees constitute Design Deficiencies pursuant to Section 2.2. In the
event of any Third Floor Additional Premises Landlord Delay, Tenant’s sole and
exclusive remedy shall be that the Third Floor Additional Premises Construction
Plans Approval Deadline shall be extended on a day-for-day basis for each day of
Third Floor Additional Premises Landlord Delay.
5.5.    Removal. Notwithstanding anything to the contrary, in no event shall
Tenant have any obligation whatsoever to remove or restore any of the Third
Floor Additional Premises Tenant Improvements as of the expiration or earlier
termination of the Term of the Lease with respect to the Third Floor Premises,
unless otherwise required by Landlord at such time as Landlord approves the
Third Floor Additional Premises Construction Plans.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Floor
Additional Premises Work Letter to be effective on the date first above written.
LANDLORD:
BMR-201 ELLIOTT AVENUE LLC,
a Delaware limited liability company


By:    /s/ Marie Lewis            
Name:    Marie Lewis                
Title:    Vice President, Legal            


TENANT:
OMEROS CORPORATION,
a Washington corporation


By:    /s/ Gregory A. Demopulos        
Name:    Gregory A. Demopulos, M.D.    
Title:    Chairman & CEO            





EXHIBIT 1.0

THIRD FLOOR ADDITIONAL PREMISES APPROVED SCHEMATIC PLANS





EXHIBIT C-1
ACKNOWLEDGEMENT OF SECOND FLOOR ADDITIONAL PREMISES COMMENCEMENT DATE


THIS ACKNOWLEDGEMENT OF SECOND FLOOR ADDITIONAL PREMISES COMMENCEMENT DATE is
entered into as of [_______], 20[__], with reference to that certain Sixth
Amendment to Lease (the “Amendment”) dated as of [_______], 20[__], by OMEROS
CORPORATION, a Delaware corporation (“Tenant”), in favor of BMR-201 ELLIOTT
AVENUE LLC, a Delaware limited liability company (“Landlord”). All capitalized
terms used herein without definition shall have the meanings ascribed to them in
the Amendment.
Tenant hereby confirms the following:
1.Tenant accepted possession of the Second Floor Additional Premises for use in
accordance with the Permitted Use on [_______], 20[__]. Tenant first occupied
the Second Floor Additional Premises for the Permitted Use on [_______], 20[__].
2.The Second Floor Additional Premises are in good order, condition and repair.
3.The Second Floor Additional Premises Tenant Improvements are Substantially
Complete.
4.In accordance with the provisions of Article 2 of the Amendment, the Second
Floor Additional Premises Commencement Date is [_______], 20[__].
5.The obligation to pay Rent is presently in effect with respect to the Second
Floor Additional Premises and all Rent obligations on the part of Tenant under
the Lease with respect to the Second Floor Additional Premises commenced to
accrue on [_______], 20[__], with Base Rent for the Second Floor Additional
Premises payable on the dates and amounts set forth in the chart below:
Dates
Approximate Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
[__]/[__]/[__]-[__]/[__]/[__]
[ ]
$[_______] [monthly][OR][annually]
[ ]
[ ]

6.The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Second Floor
Additional Premises Commencement Date as of the date first written above.
TENANT:
OMEROS CORPORATION,
a Washington corporation
By:                    
Name:                    
Title:                    

EXHIBIT C-2
ACKNOWLEDGEMENT OF THIRD FLOOR ADDITIONAL PREMISES COMMENCEMENT DATE


THIS ACKNOWLEDGEMENT OF THIRD FLOOR ADDITIONAL PREMISES COMMENCEMENT DATE is
entered into as of [_______], 20[__], with reference to that certain Sixth
Amendment to Lease (the “Amendment”) dated as of [_______], 20[__], by OMEROS
CORPORATION, a Delaware corporation (“Tenant”), in favor of BMR-201 ELLIOTT
AVENUE LLC, a Delaware limited liability company (“Landlord”). All capitalized
terms used herein without definition shall have the meanings ascribed to them in
the Amendment.
Tenant hereby confirms the following:
1.
Tenant accepted possession of the Third Floor Additional Premises for use in
accordance with the Permitted Use on [_______], 20[__]. Tenant first occupied
the Third Floor Additional Premises for the Permitted Use on [_______], 20[__].

2.
The Third Floor Additional Premises are in good order, condition and repair.

3.
The Third Floor Additional Premises Tenant Improvements are Substantially
Complete.

4.
In accordance with the provisions of Article 3 of the Amendment, the Third Floor
Additional Premises Commencement Date is [_______], 20[__].

5.
The obligation to pay Rent is presently in effect with respect to the Third
Floor Additional Premises and all Rent obligations on the part of Tenant under
the Lease with respect to the Third Floor Additional Premises commenced to
accrue on [_______], 20[__], with Base Rent for the Third Floor Additional
Premises payable on the dates and amounts set forth in the chart below:

Dates
Approximate Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
[__]/[__]/[__]-[__]/[__]/[__]
[ ]
$[_______] [monthly][OR][annually]
[ ]
[ ]



6.
The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Third Floor
Additional Premises Commencement Date as of the date first written above.
TENANT:
OMEROS CORPORATION,
a Washington corporation
By:                    
Name:                    
Title:                    



EXHIBIT D-1
FORM OF SECOND FLOOR ADDITIONAL PREMISES AMORTIZED TI ALLOWANCE ACCEPTANCE
LETTER
[TENANT LETTERHEAD]
BMR-201 Elliott Avenue LLC
17190 Bernardo Center Drive
San Diego, California 92128
Attn: Legal Department
[Date]
Re:    Second Floor Additional Premises Amortized TI Allowance
To Whom It May Concern:
This letter concerns that certain Sixth Amendment to Lease dated as of
[_______], 20[__] (the “Amendment”), between BMR-201 Elliott Avenue LLC
(“Landlord”) and Omeros Corporation (“Tenant”). Capitalized terms not otherwise
defined herein shall have the meanings given them in the Amendment.
Tenant hereby notifies Landlord that it wishes to exercise its right to utilize
the Second Floor Additional Premises Amortized TI Allowance pursuant to Article
2 of the Amendment.
If you have any questions, please do not hesitate to call [_______] at ([___])
[___]-[____].
Sincerely,
[Name]
[Title of Authorized Signatory]





EXHIBIT D-2
FORM OF THIRD FLOOR ADDITIONAL PREMISES AMORTIZED TI ALLOWANCE ACCEPTANCE LETTER
[TENANT LETTERHEAD]
BMR-201 Elliott Avenue LLC
17190 Bernardo Center Drive
San Diego, California 92128
Attn: Legal Department
[Date]
Re:    Third Floor Additional Premises Amortized TI Allowance
To Whom It May Concern:
This letter concerns that certain Sixth Amendment to Lease dated as of
[_______], 20[__] (the “Amendment”), between BMR-201 Elliott Avenue LLC
(“Landlord”) and Omeros Corporation (“Tenant”). Capitalized terms not otherwise
defined herein shall have the meanings given them in the Amendment.
Tenant hereby notifies Landlord that it wishes to exercise its right to utilize
the Third Floor Additional Premises Amortized TI Allowance pursuant to Article 3
of the Amendment.
If you have any questions, please do not hesitate to call [_______] at ([___])
[___]-[____].
Sincerely,
[Name]
[Title of Authorized Signatory]









--------------------------------------------------------------------------------





EXHIBIT E
ADDITIONAL PREMISES BASE RENT CHART

[See Attached]


E-1



--------------------------------------------------------------------------------




exhibite.jpg [exhibite.jpg]


E-2



--------------------------------------------------------------------------------





EXHIBIT F
TERMINATION FEE CHART
[See Attached]


F-1



--------------------------------------------------------------------------------




exhibitf.jpg [exhibitf.jpg]


F-2

